Appeals from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered May 16, 2005. The order, insofar as appealed from, denied the motion of defendant Alice Hennebohl for summary judgment dismissing the complaint against her and denied that part of the motion of defendants Peter Hirschbine, Margaret Hirschbine and Daniel Hoben for summary judgment dismissing the complaint against defendant Daniel Hoben.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.